                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 Michael Soltishick,

                            Plaintiff,                No. 3:18-cv-00712

       v.                                                (Judge Brann)

 Nancy A. Berryhill,                                  December 21, 2018
 Acting Commissioner of
 Social Security

                   Defendant.


                          MEMORANDUM OPINION

                                DECEMBER 31, 2018

I.    Procedural Background.

      The Court considers here Plaintiff Michael Soltishick’s appeal from an

adverse decision of the Social Security Administration (“SSA” or “Agency”) on

his applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Plaintiff’s applications were denied at the administrative

level and he then requested a hearing before an administrative law judge (“ALJ”).

He received his hearing on October 4, 2016 in Wilkes-Barre, Pennsylvania before

ALJ Jarrod Tranguch. On April 3, 2017, the ALJ issued a Notice of Decision that

denied Plaintiff’s claims. Plaintiff appealed this decision to the Appeals Council.

The Appeals Council denied his request for review by Notice of Action dated



                                         -1-
February 05, 2018. Plaintiff then appealed to this Court, which exercises

jurisdiction pursuant to 42 U.S.C. § 405(g).

II.   Testimony before the ALJ.

      ALJ Tranguch conducted a hearing in this matter on October 4, 2016.

Plaintiff was physically present along with his attorney, Donald Ligorio, and

Gerald Keating, a vocational expert (“VE”). Preliminary discussion included

Attorney Ligorio’s acknowledgment that there had been a prior unfavorable

decision regarding Plaintiff’s claims by a different ALJ and that Plaintiff had

elected to amend his alleged onset date to June 25, 2014 (his 50th birthday). The

ALJ stated that the prior decision had included a finding of fact that Plaintiff was

limited to sedentary work, but that he was “not bound by that prior decision.”

Attorney Ligorio responded that Plaintiff’s claim was based upon degenerative

disc disease, lumbar radiculitis or radiculopathy, and carpal tunnel syndrome. (R.

31-35).

      Plaintiff testified that he was born June 25, 1965. He was fifty-one years of

age on the date of his hearing. He stated that he stands five-feet ten inches tall and

weighs two hundred and thirty-six pounds. His weight had been stable in the two

years preceding the hearing. He has never been married and has no children. He

lives with his mother and grandmother in a home owned by his grandmother.

Neither his mother nor his grandmother require his assistance with their daily

activities. (R. 40-41).
                                         -2-
      Plaintiff has a driver’s license and is able to drive. He completed his high

school education and received a diploma. He did not pursue higher education or

vocational training and has no military experience. His last relevant work was from

1999 through 2010 as a laborer for a plastering company. Plaintiff testified that he

had not worked since 2010 in any capacity. He stated further that the primary

reason he had not worked since 2010 was low back pain. (R. 41-43).

      In the preceding two years he had been experiencing pain across his lower

back extending down both legs, but more frequently present in his right leg. He

also had been experiencing a burning sensation in the bottoms of both feet. His

hand symptoms include numbness and cramps. His hands go numb frequently,

particularly his right hand. After he falls asleep at night both hands go numb and

this awakens him. He has been diagnosed with carpal tunnel syndrome and his

treatment has been confined to wearing braces. He has found that the braces are not

very helpful. His hands are also numb throughout the day. The numbness is

exacerbated by any repetitive hand movements. Similarly, his back symptoms are

made worse with bending, lifting, or standing on uneven ground. (R. 43-44).

      Plaintiff estimated that he could lift objects weighing twenty to twenty-five

pounds but that he could not sustain such effort “over any length of time.” He has

difficulty walking even on flat surfaces and estimates that he can walk for perhaps

ten minutes before he would need to stop. Walking to that extent would aggravate

his low back pain. Standing in one spot would present the same problem and
                                        -3-
similar effects. He stated that he would be able to sit in one place for thirty to forty

five minutes before he would need to stand and move around. He wears a back

brace as prescribed by his physician. He wears the brace when he cuts the grass on

his riding mower or when he goes to an appointment which will require him to sit

for a long period of time. The brace does not help his pain but it does aid his

posture. He takes Dilaudid, Norco, and Cyclobenzaprine, a muscle relaxer, for his

back pain. The medication does help but only for a short time. He has also gone to

physical therapy and seen a chiropractor for his back pain but had not participated

in physical therapy or seen a chiropractor for one and a half years prior to his

hearing. He had been scheduled for a spinal injection in 2013 but his insurer

would not issue pre-approval. Accordingly, he canceled the injection. (R. 46-47).

      The medications Plaintiff takes make him groggy and fatigued. At times

they also produce dizziness. He acknowledged that he is able to bathe, dress, and

feed himself. He does try to assist with housework such as sweeping the floor,

taking out the garbage, and occasionally washing some dishes. However, he cannot

do such chores for long before he must sit or lay down for a rest. When Plaintiff

cuts the grass on his riding lawnmower, he must do so over two days and the work

is broken up into numerous forty-five minute to one hour sessions separated by

intervening rest breaks. This job, which formerly he was able to accomplish in

approximately four continuous hours within one day, now takes him six to eight

hours over a two day period. His only hobbies are reading and watching television.
                                          -4-
Before he hurt his back he fished and rode a mountain bike. He stated that he

hasn’t fished in four years and hasn’t ridden his mountain bike in six years. He

does not belong to any community organization or social club. (R. 47-49).

      On examination by his attorney, Plaintiff stated that in the past two years his

back problems have gotten worse. He has found it necessary to take his

medications more often to try to control his pain. He now takes these medication at

the maximum frequency prescribed. Even so, he states: “I’m still hurting after I

take everything that’s prescribed.” If he stands for more than ten to fifteen minutes

his back pain intensifies and forces him to lay down. Any sort of twisting

movement produces the same effects. His hand numbness and cramping is

aggravated by any repetitive movement such as using a screwdriver. Once his

hands cramp he must stop what he is doing for as long as forty-five minutes to one

hour before he can resume a task. (R. 49-51).

      The ALJ questioned whether Plaintiff knew the reason why his doctor had

not referred him to a neurosurgeon or orthopedic surgeon. Plaintiff stated that he

had been told that the progression would be physical therapy, then spinal

injections, and finally surgery, if necessary. He stated that, because he could not

even get approval for spinal injections from his insurer, surgery was never

considered. He could not explain why his insurer had not approved spinal

injections. (R. 51-52).



                                         -5-
      VE Gerald Keating also testified. He described Plaintiff as “a person

approaching advanced age”. He described Plaintiff’s past relevant work as “very

heavy, unskilled”. The ALJ asked the VE to consider a hypothetical question in

which he should assume a person the same age with the same education and work

experience as the Plaintiff. The VE was also asked to assume that the hypothetical

individual was limited to work at the light exertional level and that he could

occasionally use his arms and legs for pushing or pulling levers, controls, or

pedals; could occasionally balance, kneel, stoop, crouch, and use ramps and climb

stairs; should avoid crawling or climbing on ladders, ropes, or scaffolds; and

should avoid exposure to wet or slippery conditions, vibrations, and workplace

hazards such as moving machinery. Based upon these assumptions, the VE stated

that the hypothetical individual could not perform Plaintiff’s past relevant work as

a laborer for a plastering company.

      The VE did state that a person with the limitations of the hypothetical

individual could perform several jobs that exist in significant numbers in the

national economy including “assembler, small products”, “stock checker, apparel”,

and “general cashier”. At this point, the ALJ observed that if Plaintiff were to be

regarded as capable of only sedentary work (as had been found by the ALJ that

denied Plaintiff’s previous claim) he would qualify for “a favorable GRID outcome




                                         -6-
at age fifty, which is the amended onset date.” 1 The ALJ also explained that he

wanted to see additional diagnostic studies including EMG studies and a CAT scan

which had been referenced in the record. (R. 52-55).

III.   Relevant Medical Evidence.

       1. Dallas Family Practice.

       Plaintiff’s primary care physicians from June 2014 through at least October

2016 were Doctors Richard Oley, Irvin Jacobs and Jane Durkin. These physicians

operated under the aegis of Dallas Family Practice. Each of them saw Plaintiff

multiple times in the relevant time period. Plaintiff was also attended by Patricia

Buzinkai, a physician’s assistant working under direction of the aforementioned

physicians. (Doc. B10 F, R. at 270-335).

       On June 8, 2014, Dr. Jacobs’ progress note revealed that Plaintiff was

experiencing a radiation of lower back pain into the backs of his legs bilaterally as

well as neck pain without radiation. The level of pain was such that Plaintiff

indicated that he had found it necessary to use an existing prescription for

Hydrocodone more frequently than had previously been the case. Dr. Jacobs

assessed thoracic and lumbosacral neuritis and low back pain. Dr. Jacob’s

examination disclosed a positive left straight leg raise and tenderness of the spine

bilaterally at L3 to L5. (Doc. B10 F at 270-335).



       1
           See 20 C.F.R. Part 404, Subpart P, Appendix 2.
                                               -7-
        On September 19, 2014, Dr. Oley noted that Plaintiff presented with back

pain and documented his medical history of thoracic and lumbosacral neuritis with

low back pain. Dr. Oley prescribed Hydromorphone and Hydrocodone for

Plaintiff’s back pain and Cyclobenzaprine, a muscle relaxant, for cervicalgia.2

        Both Dr. Oley and Dr. Jacobs continued to document Plaintiff’s medical

problems in various progress notes dated through October 2016. Additionally, Dr.

Jane Durkin saw Plaintiff on May 23, 2016 and indicated that he had presented

with chronic back pain, had been prescribed Zohydro because Vicodin was no

longer controlling his pain, and was experiencing hand pain bilaterally

accompanied by tingling and numbness. Her examination indicated that Plaintiff’s

low back pain was accompanied by positive straight leg raises bilaterally. (R. 327-

329).

        On October 19, 2015, Dr. Jacobs completed a Medical Source Statement

regarding Plaintiff. Dr. Jacobs opined that Plaintiff: could occasionally lift up to

twenty pounds and carry up to ten pounds;3 could sit without interruption for no

more than thirty minutes, stand without interruption for no more than fifteen

minutes, and walk without interruption for no more than ten minutes; and could sit,




        2
        Cervicalgia is the clinical name for neck pain attended by tightness or spasms of the neck
muscles. www.helpline.com/help/cervicalgia.
        3
          “Occasionally” is defined in the Medical Source Statement as “from very little to one-
third of the time”.
                                              -8-
stand, and walk in the aggregate for no more than three hours in an eight hour day.

Dr. Jacobs explained that Plaintiff’s lower back pain radiating into his legs limited

his “ability to remain in the same position for any prolonged period of time”. Dr.

Jacobs found that, though compliant with medications, physical therapy, and

referrals, Plaintiff exhibited “an unfortunate lack of improvement in his

symptoms.” (R. at 241-42).

       Dr. Jacobs also stated that Plaintiff’s ability to reach, handle, finger, feel,

and push or pull with his upper and lower extremities was limited by his inability

to stay in one position for more than fifteen minutes. Dr. Jacobs concluded that the

limitations he identified had affected claimant for more than two years. In support

of his conclusions, Dr. Jacobs provided an MRI dated February 27, 2013 that

documented: a left paramedial disc herniation at L5-S1 superimposed to a very

narrow disc space; facet arthrosis at the L4-L5 disc space with complex tear of the

annulus fibrosus and severe compromise of the neural foramina bilaterally; and

minimal tear of the annulus fibrosus at L3-L4 with very minimal compromise of

the inferior aspect of the neural foramina. (R. at 243-250).

      2. Northeastern Rehabilitation Associates.

      Plaintiff was seen twice at Northeastern Rehabilitation Associates by Dr.

Amet Dholakia on referral from Dr. Irvin Jacobs. These examinations took place

on May 16, 2013 and July 1, 2013. Dr. Dholakia assessed Plaintiff as suffering

from multi-level “lumbar degenerative disc disease, degenerative changes of the
                                          -9-
lumbar spine, disc herniation at L4-L5 deviated towards the left, and bilateral

lower extremity pain, most likely neuropathic however possibly radicular.” Dr.

Dholakia prescribed a home exercise program for the Plaintiff and recommended

that he discontinue taking “a significant amount of Lortab” and instead take fifteen

milligrams of morphine twice daily augmented by Tramadol. Dr. Dholakia noted

that if the change in medication did not alleviate Plaintiff’s pain he would

recommend a lumbar epidural steroid injection.4 Dr. Dholakia reported that the

home exercise program he recommended to Plaintiff did not afford him significant

pain relief. (R. 200-203).

       3. Chiropractic and Rehab Associates.

       Plaintiff saw Dr. Mark E. Morris, a chiropractor, on five occasions between

October 1, 2014 and October 20, 2014. Plaintiff reported to Dr. Morris that his

chief complaint was lumbar discomfort with pain radiating down both legs into his

feet. Plaintiff also stated that he was experiencing neck pain characterized by

throbbing and tightness. Plaintiff stated that both his low back and neck symptoms

were exacerbated by bending, sitting, lifting, walking, carrying, climbing, and

driving. Dr. Morris’ examinations revealed points of tenderness at C5-C6, T7-T8,

and L4-L5. On all five occasions when Dr. Morris examined Plaintiff he had




       4
         Plaintiff testified that he was amenable to receiving a lumbar epidural steroid injection
but, because his insurance company would not authorize payment, he never had one. (R. at 47).
                                              - 10 -
positive straight leg raise bilaterally. Dr. Morris performed specific spinal

adjustments “to restore normal movement to fixated spinal segments as well as

improve muscle control and remove any nerve interference” on each of the five

occasions documented in the record. On October 20, 2014, Plaintiff reported that

his cervical and lumbar symptoms increased with movement and prolonged sitting

and decreased with rest, medication, and chiropractic care. Throughout Dr. Morris’

treatment of Plaintiff his case status was described as “acute”. (R. 207-217).

IV.    ALJ Decision.

       The ALJ’s Notice of Decision dated April 3, 2017 (R. at 15-25) was

unfavorable to the claimant it included the following findings of fact and

conclusions of law:

           1. The claimant meets the insured status requirements of the

              Social Security Act through December 31, 2015.

           2. The claimant has not engaged in substantial gainful activity

              since January 1, 2013, the alleged onset date.5

           3. The claimant has the following severe impairment:

              degenerative disc disease of the lumbar spine.




       5
          In actuality, the transcript of Plaintiff’s hearing indicates that the ALJ was told by
Plaintiff’s attorney that Plaintiff wished to amend his onset date to June 25, 2014.
                                             - 11 -
4. The claimant does not have an impairment or combination

   of impairments that meets or medically equals the severity

   of one of the listed impairments in 20 C.F.R. Part 404, Sub.

   Part P, Appendix 1.

5. After careful consideration of the entire record, the

   undersigned finds that the claimant has the residual

   functional capacity to perform light work as defined in 20

   C.F.R. 404.1567(b)and 416.967(b). He can occasionally use

   his upper and lower extremities for pushing and/or pulling

   such as operating levers, hand controls, pedals, and foot

   controls. The claimant can occasionally balance, kneel,

   stoop, crouch, use ramps, and climb stairs. He should avoid

   crawling and climbing on ladders, ropes, and scaffolding.

   The claimant should avoid concentrated exposure to slippery

   conditions, vibrations and workplace hazards such as

   unprotected heights and dangerous moving machinery.

6. The claimant is unable to perform any past relevant work.

7. The claimant was born on June 25, 1965 and was forty-seven years

   old, which is defined as a younger individual aged 18 to 49, on the

   alleged disability onset date. The claimant subsequently changed age



                              - 12 -
               category to closely approaching advanced age at his amended alleged

               onset date.

           8. The claimant has at least a high school education and is able

               to communicate in English.

           9. Transferability of job skills is not an issue in this case

               because the claimant’s past relevant work is unskilled.

           10. Considering the claimant’s age, education, work experience,

               and residual functional capacity there are jobs that exist in

               significant numbers in the national economy that the

               claimant can perform.

           11. The claimant has not been under a disability, as defined in

               the Social Security Act, from January 1, 2013, through the

               date of this decision.

V.     Disability Determination Process.

       The Commissioner is required to use a five-step analysis to determine

whether a claimant is disabled.6 It is necessary for the Commissioner to ascertain:



       6
           ADisability@ is defined as the Ainability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of not less
than 12 months . . . .@ 42 U.S.C. ' 423(d)(1)(A). The Act further provides that an individual is
disabled

                      only if his physical or mental impairment or impairments are
               of such severity that he is not only unable to do his previous work
                                                                   (footnote continued on next page)
                                               - 13 -
1) whether the applicant is engaged in a substantial activity; 2) whether the

applicant is severely impaired; 3) whether the impairment matches or is equal to

the requirements of one of the listed impairments, whereby he qualifies for benefits

without further inquiry; 4) whether the claimant can perform his past work; 5)

whether the claimant=s impairment together with his age, education, and past work

experiences preclude him from doing any other sort of work. 20 CFR ''

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S. 521, 110 S. Ct.

885, 888-89 (1990).

      The disability determination involves shifting burdens of proof. The initial

burden rests with the claimant to demonstrate that he is unable to engage in his

past relevant work. If the claimant satisfies this burden, then the Commissioner

must show that jobs exist in the national economy that a person with the claimant=s

abilities, age, education, and work experience can perform. Mason v. Shalala, 993

F.2d 1058, 1064 (3d Cir. 1993).




             but cannot, considering his age, education, and work experience,
             engage in any other kind of substantial gainful work which exists in
             the national economy, regardless of whether such work exists in the
             immediate area in which he lives, or whether a specific job vacancy
             exists for him, or whether he would be hired if he applied for work.

      42 U.S.C. ' 423(d)(2)(A).

                                            - 14 -
      As set out above, the instant decision was decided at the fifth step of the

process when the ALJ found there are jobs that exist in the national economy that

Plaintiff is able to perform.

(Doc. 8-2 at 24-25).

VI.   Standard of Review.

      This Court’s review of the Commissioner=s final decision is limited to

determining whether there is substantial evidence to support the Commissioner=s

decision. 42 U.S.C. ' 405(g); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

Substantial evidence means Amore than a mere scintilla”. It means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.@

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Cotter v. Harris, 642

F.2d 700, 704 (3d Cir. 1981). The United States Court of Appeals for the Third

Circuit further explained this standard in Kent v. Schweiker, 710 F.2d 110 (3d Cir.

1983).

               This oft-cited language is not . . . a talismanic or self-
               executing formula for adjudication; rather, our
               decisions make clear that determination of the existence
               vel non of substantial evidence is not merely a
               quantitative exercise. A single piece of evidence will
               not satisfy the substantiality test if the Secretary
               ignores, or fails to resolve, a conflict created by
               countervailing evidence. Nor is evidence substantial if
               it is overwhelmed by other evidenceB-particularly
               certain types of evidence (e.g., that offered by treating
               physicians)B-or if it really constitutes not evidence but
               mere conclusion. See Cotter, 642 F.2d at 706
               (ASubstantial evidence@ can only be considered as
                                        - 15 -
              supporting evidence in relationship to all the other
              evidence in the record.@) (footnote omitted). The search
              for substantial evidence is thus a qualitative exercise
              without which our review of social security disability
              cases ceases to be merely deferential and becomes
              instead a sham.

710 F.2d at 114.

       This guidance makes clear that it is necessary for the Secretary to analyze

all evidence. If she has not done so and has not sufficiently explained the weight

given to all probative exhibits, Ato say that [the] decision is supported by

substantial evidence approaches an abdication of the court=s duty to scrutinize the

record as a whole to determine whether the conclusions reached are rational.@

Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). In Cotter, our Court

of Appeals clarified that the ALJ must not only state the evidence considered

which supports the result but also indicate what evidence was rejected: ASince it is

apparent that the ALJ cannot reject evidence for no reason or the wrong reason, an

explanation from the ALJ of the reason why probative evidence has been rejected

is required so that a reviewing court can determine whether the reasons for

rejection were improper.@ Cotter, 642 F.2d at 706-07. However, the ALJ need

not undertake an exhaustive discussion of all the evidence. See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000). AThere is no requirement that the ALJ

discuss in her opinion every tidbit of evidence included in the record.@ Hur v.

Barnhart, 94 F. App=x 130, 133 (3d Cir. 2004). A[W]here [a reviewing court] can

                                        - 16 -
determine that there is substantial evidence supporting the Commissioner=s

decision, . . . the Cotter doctrine is not implicated.@ Hernandez v. Commissioner

of Social Security, 89 Fed. Appx. 771, 774 (3d Cir. 2004) (not precedential).

      A reviewing court may not set aside the Commissioner=s final decision if it

is supported by substantial evidence, even if the court would have reached different

factual conclusions. Hartranft, 181 F.3d at 360 (citing Monsour Medical Center v.

Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986); 42 U.S.C. ' 405(g) (A[t]he

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . .@). AHowever, even if the Secretary=s

factual findings are supported by substantial evidence, [a court] may review

whether the Secretary, in making his findings, applied the correct legal standards to

the facts presented.@ Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983)

(internal quotation omitted). Where the ALJ=s decision is explained in sufficient

detail to allow meaningful judicial review and the decision is supported by

substantial evidence, a claimed error may be deemed harmless. See, e.g., Albury v.

Commissioner of Social Security, 116 F. App=x 328, 330 (3d Cir. 2004) (not

precedential) (citing Burnett v. Commissioner, 220 F.3d 112 (3d Cir. 2000) (A[O]ur

primary concern has always been the ability to conduct meaningful judicial

review.@). Finally, an ALJ=s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or her decision.

Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).
                                         - 17 -
VII. Discussion

   A. General Considerations

      At the outset of this Court’s review of whether the ALJ has met the

substantial evidence standard regarding the matters at issue here, I note that the

Third Circuit has repeatedly emphasized the special nature of proceedings for

disability benefits. See Dobrowolsky, 606 F.2d at 406. Social Security

proceedings are not strictly adversarial; rather the Social Security Administration

provides an applicant with assistance to prove his claim. Id. AThese proceedings

are extremely important to the claimants, who are in real need in most instances

and who claim not charity but that which is rightfully due as provided for in

Chapter 7, Subchapter II, of the Social Security Act.@ Hess v. Secretary of Health,

Education and Welfare, 497 F. 2d 837, 840 (3d Cir. 1974). As such, the agency

must take extra care in developing an administrative record and in explicitly

weighing all evidence. Dobrowolsky, 606 F.2d at 406. Further, the court in

Dobrowolsky noted Athe cases demonstrate that, consistent with the legislative

purpose, courts have mandated that leniency be shown in establishing the

claimant=s disability, and that the Secretary=s responsibility to rebut it be strictly

construed.@ Id.




                                          - 18 -
      B. Plaintiff’s Allegations of Error.

      Plaintiff asserts that the ALJ made two errors that require remand of this

case for further consideration. The Court will consider these alleged errors in the

order presented by Plaintiff.

      1. Whether the ALJ’s determination that Plaintiff can perform light

          work is based on substantial evidence?

      Having thoroughly reviewed the record and the ALJ’s decision, the Court

must conclude that the ALJ’s determination that Plaintiff is capable of performing

light work with certain enumerated modifications is without adequate evidentiary

support. The medical record in this case is not as comprehensive as one ordinarily

sees in the context of a DIB claim. Nevertheless, Dr. Jacobs, a treating physician

who examined Plaintiff on multiple occasions during the relevant time period,

opined in a Medical Source Statement that Plaintiff’s physical infirmities were

sufficiently severe to preclude light work. Section 404.1567 of the Code of Federal

Regulations sets forth the Agency’s definition of light work. That definition

includes the proviso that light work requires “frequent lifting or carrying of objects

weighting up to ten pounds.” Additionally, light work “requires a good deal of

walking or standing, or when it involves sitting most of the time with some

pushing and pulling of arm and leg controls.” Dr. Jacobs’ Medical Source

Statement clearly places the above-referenced aspects of light work beyond his

estimation of Plaintiff’s physical capacities.
                                         - 19 -
      The Government contends (Doc. 12 at 7-9) that it is within an ALJ’s

discretion to decide whether the claimant is disabled and that determination need

not be based upon any particular medical opinion. This is both true and non-

dispositive here because the ALJ’s discretion to do so is not unbridled. As Plaintiff

asserts (Doc. 11 at 13-14), “an ALJ may not make inferences from medical reports

based on his own credibility judgments or speculation; rather, the ALJ must cite

contradictory evidence.” Plummer v. Apfel, 186 F.3d 422,429(3d Cir. 1999); cited

with approval in Morales v. Apfel, 225 F.3d 310,317 (3d Cir. 2000). Thus, while

the ultimate disability determination is vested in the ALJ, it must be based upon

credible medical evidence of record. Otherwise, the fundamental “substantiality”

requirement articulated in Richardson v. Perales, supra, is emasculated.

      The ALJ assigned limited weight to the treating physician’s evaluation of

Plaintiff’s capacity for work. As indicated earlier, that evaluation, if credited,

would preclude Plaintiff from performing work at the light exertion level as

deemed possible by the ALJ. In reaching his conclusion that the Plaintiff could

perform “light work” with certain modifications, the ALJ referenced no

contradictory medical evidence as required by Plummer and Morales, supra.

Indeed, the record contains no such contradictory medical evidence. The ALJ

apparently based his decision on his perception that the limitations imposed by Dr.

Jacobs “are not supported by examination findings or other evidence of record

when considered in its entirety.” (R. at 23). The ALJ does allude to “self-reported
                                         - 20 -
activities of daily living (Exhibit B-2E and Testimony) and rather benign

examination findings.” (Id).

       Having reviewed the record carefully, including Plaintiff’s hearing

testimony and Exhibit B-2E (Plaintiff’s Adult Function Report), the Court

respectfully disagrees with the ALJ’s assertion that the claimant’s self-reporting

contradicts Dr. Jacobs’ findings. The Plaintiff complained consistently over a

period of years of low back pain radiating into his legs along with neck pain and

limited range of movement. Moreover, Dr. Jacobs’ opinion is buttressed by an

MRI that posits severely narrowed disc spaces in Plaintiff’s lumbar spine and,

significantly, a left paramedial disc herniation at L5-S1 together with facet

arthrosis at L1-L2, L2-L3, and L4-L5.

       These objective diagnostic test results and Dr. Jacobs’ numerous clinical

examinations demonstrating positive straight leg raise tests are hardly “benign”

findings as described by the ALJ. Moreover, they would seem to validate

Plaintiff’s pain, restrictive range of motion, stiffness, and inability to remain for

any prolonged period of time in any position. Indeed, when complaints of pain are

supported by medical evidence, as is the case here, they must be given great weight

and the ALJ may not discount them without contrary medical evidence. It would

seem that the ALJ has simply ignored this clear precedent. Ferguson v. Schweiker,

765 F. 2d 31, 37 (3d Cir. 1985).



                                          - 21 -
        Here, balanced against the opinion of a treating physician who attended the

Plaintiff over a period of years and whose conclusions are supported by objective

diagnostic test evidence, I have only the ALJ’s lay interpretation of what the

medical records reveal.7 This sort of lay speculation is insufficient and may not be

characterized as “substantial evidence” - - that degree of evidence that a reasonable

mind might accept as adequate to support a conclusion - - as required by

Richardson v. Perales, supra. Consequently, the Plaintiff’s assignment of error on

this point is deemed valid.

       2. Whether the ALJ improperly rejected a well-supported finding of a

           prior ALJ without evidence of medical improvement?

       As acknowledged by the ALJ, a previous decision on Plaintiff’s claim by

another ALJ dated May 29, 2014 had found as a fact that Plaintiff was limited to

sedentary work as of January 1, 2013. (R. at 34). After discussion with Plaintiff’s

attorney on the record at the hearing of October 4, 2016, the ALJ also

acknowledged that Plaintiff was amending his onset of disability date to June 25,

2014, his fiftieth birthday. (R. at 35). Finally, the ALJ correctly stated that, if

Plaintiff established that his RFC was “sedentary” as of the alleged amended onset

date, he would have a “favorable GRID outcome at age fifty”. (R. at 54).


       7
          The Government cites several cases (Doc. 12 at 8-9) for the proposition that an ALJ’s
RFC determination need not be based upon any particular medical opinion. However, these cases
are distinguishable because in each the ALJ was able to rely upon contravening medical evidence
to deny benefits. Such is simply not the case here.
                                            - 22 -
      The Government cites several cases for the proposition that findings by a

prior ALJ “are not binding in a later proceeding that involves a determination as to

whether a claimant is disabled in a subsequent period.” (Doc. 12 at 11-12). These

citations are accurate but miss an essential point, whether the Plaintiff’s physical

condition improved between the first ALJ’s decision and that this Court now

addresses. The Government also relies upon Butler v. Colvin, 2016 WL 2756268,

(M.D.Pa. May 12, 2016), and accurately describes that case as one in which the

Court: (1) recognized that an earlier ALJ finding was not binding; and (2)

remanded the case for the ALJ to provide an explanation for finding a different

RFC in the subsequent case. In Butler, as in this case, the second ALJ found a less

restrictive RFC than the prior ALJ. However, the Government omits mention of

the Butler Court’s ultimate conclusion:

          Here common sense and logic dictate that the earlier finding of

          Plaintiff being limited to sedentary work as of June 18, 2012, is

          an important and probative fact relevant to her RFC as of June

          19, 2012. Particularly in the absence of a finding that Plaintiff’s

          condition had improved, some explanation is warranted as to

          why a different RFC is supported by substantial evidence. Such

          an explanation should be provided on remand.

(Butler at 17).



                                          - 23 -
      Having reviewed the record carefully, this Court has determined that there is

no substantial evidence of record to indicate that Plaintiff’s physical condition

improved from the day of the prior ALJ’s finding that he was limited to sedentary

work to the date ALJ Tranguch issued the Notice of Decision I now reject.

Certainly, neither the ALJ nor the Government provides any citation to the record

indicating an improvement in Plaintiff’s condition. Consequently, Plaintiff’s

allegation of error on this point is also to be credited.

VIII. Conclusion.

      This case will be remanded to the Agency for further consideration

consistent with the points raised in the foregoing discussion. The Agency is

directed to conduct additional proceedings and/or expand the record to provide

medical evidence that Plaintiff’s physical condition improved between January 1,

2013 and Plaintiff’s amended alleged onset date, June 25, 2014, to the extent

necessary to justify the ALJ’s RFC determination. In the absence of such evidence,

Plaintiff’s claim should be approved.

       An Order consistent with this determination will be filed

contemporaneously.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge

                                          - 24 -
